DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Election/Restrictions
Claim 1 is allowed.  The restriction requirement between Inventive Groups 1-3, as set forth in the Office Action mailed 7/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  Claims 5-6 and 8-9, directed to non-elected Groups 1-2, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim; therefore, claims 5-6 and 8-9 are hereby rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsushita (US 2010/0220134 A1) disclose a liquid discharge apparatus in which the velocity Vc in the acceleration and deceleration region can be predicted by the slit number of a linear encoder, based on the understanding that the slope of variation in the head velocity is constant (paragraphs 127-133 & Figs. 13).  However, Matsushita et al. adjust the duration of a waveform pulse (Pwh2) according to the slit number, and do not expressly determine a discharge timing based on a determined relative velocity.

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 1-12 contains allowable subject matter since the prior art of record does not disclose or make obvious a liquid discharge apparatus comprising a controller configured to “in the constant velocity discharge operation … obtain information about a representative value o the relative velocity based on the pieces of preceding velocity information; and determine a discharge timing of the liquid from the nozzle based on the information about the representative value” and “in the acceleration/deceleration discharge operation … calculate a coefficient of a variable in an approximate expression, the variable of the approximate expression being a relative position of the liquid discharge head relative to the medium in the direction parallel to the nozzle surface, and, in the approximate expression, a change in the relative velocity being approximated based on distribution of the relative velocity indicated by the pieces of preceding velocity information; and determine a discharge timing of the liquid from the nozzle based on the approximate expression.”  It is this combination of limitations, in combination with other features and limitations of claim 1, that makes these claims allowable over the prior art of record.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853